Title: To Thomas Jefferson from Vivian Brooking, 31 May 1781
From: Brooking, Vivian
To: Jefferson, Thomas


        
          Sir
          Amelia May 31st. 1781
        
        Fearing least my Letter of the 26th. Inst. may have miscarried, This is to inform you I was unfortunately taken by a Party of British Light Horse the 14th. Inst. and restricted to the Town of Blandford for Ten Days then was to return Home on Parole which I thought more eligible than to be committed to close Confinement. As I was acting under your Orders of the 8th. Inst. to imbody and arm the Militia I think myself justifiable in signing a Parole, and expect not to be considered as an acting Officer of Militia untill exchanged or my Parole shall be altered. I am Sr. Your mst. obedt Servt.,
        
          V. Brooking Co. Lt.
        
      